Appeal from an order of the Supreme Court, Oneida County (Barry M. Donalty, A.J.), entered February 17, 2006. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Although defendant was presumptively determined to be a level one risk based upon the score of the risk assessment instrument (RAI), the Board of Examiners recommended that he be designated a level three risk for the reasons set forth in the case summary attached to the RAI. Contrary to the contention of defendant, Supreme Court’s determination that he is a level two risk is supported by clear and convincing evidence (see § 168-n [3]), including the evidence concerning his psychiatric history and his reluctance to *1185participate in sex offender treatment (see People v Vasquez, 37 AD3d 193 [2007]; People v Williams, 24 AD3d 894, 895 [2005], lv denied 6 NY3d 710 [2006]). Defendant failed to preserve for our review his contention that the unsigned case summary does not constitute reliable hearsay (see People v Smith, 17 AD3d 1045 [2005], lv denied 5 NY3d 705 [2005]). Present—Scudder, P.J., Smith, Fahey, Peradotto and Pine, JJ.